Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is in response to the amendment and remarks filed on 07 September 2022
Claims 1-11 and 13-20 are presently pending for examination.

Response to Arguments
2.	Applicant’s arguments with respect to claim 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant employs broad language, which includes the use of word, and phrases, which have broad meanings in the art.  In addition, Applicant has not argued any narrower interpretation of the claim language, nor amended the claims significantly enough to construe a narrower meaning to the limitations.  As the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is forced to interpret the claim limitations as broadly as reasonably possible, in determining patentability of the disclosed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention. It is advised that, in order to further expedite the prosecution of the application in response to this action, Applicant should amend the base claims to describe in more narrow detail the true distinguishing features of Applicant’s claim invention.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over TOSS: Traffic-aware distributed object-based storage using software-defined networks, hereafter, TOSS in view of Jain et al., U. S. Patent Publication No. 2017/0264529.
Regarding claim 1, TOSS discloses  a data center (see TOSS, fig. 1 and Section III, A. V; Data center is disclosed), comprising: a server including a control plane (see TOSS, fig. 1 and section III A. 1, a meta-data server interacting with the SDN controller on a control plane is taught); a data plane that is configured to receive network connection information from the control plane (see TOSS, fig. 1 and Section III A. 2, SDN switches act as data plane to controlled by the SDN controller representing the control plane); and a storage group including a plurality of first storage devices (see TOSS, fig. 1 and Section III A. 1;OSD pools comprising SSDs are disclosed), wherein the data plane is configured to set connections between the server and the plurality of first storage devices based on the network connection information corresponding to each first storage device of the plurality of first storage devices (see TOSS, fig. 1 and Section III A. 1; server storage informs via the data and control plane connection a metadata server about available resources on each storage devices).
Although TOSS discloses the invention substantially as claimed, it does not explicitly disclose control plane to send a network connection information; an Ethernet storage device wherein the data plane includes a network flow table storing mapping information between data paths and output ports, and the data plane forwards data to an output port corresponding to a data path based on the network connection information, wherein each of the plurality of first storage devices transmits or receives data according to the set network connection.
Jain teaches control plane to send a network connection information; an Ethernet storage device wherein the data plane includes a network flow table storing mapping information between data paths and output ports, and the data plane forwards data to an output port corresponding to a data path based on the network connection information, wherein each of the plurality of first storage devices transmits or receives data according to the set network connection (see Jain, fig. 1, ¶ [0018]-[0019], [0051] and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filling data of the invention to incorporate the teachings of Jain with that of TOSS in order to efficiently monitor, manage and route incoming data to the corresponding destinations.

Regarding claim 2, TOSS-JAIN teaches wherein the plurality of first storage devices are connected by Ethernet (see TOSS, Section III and Jain, fig. 1 and ¶ [0051]).

Regarding claim 3, TOSS-Jain teaches wherein: the storage group further includes an electronic device, which includes an Ethernet interface and is connected to the data plane by the Ethernet interface, and the data plane is configured to transmit data to, or receive data from, the electronic device in accordance with the network connection information (see TOSS, section III and Jain, ¶ [0051]).

Regarding claim 4, TOSS-Jain teaches wherein the data plane is included in one among the plurality of first storage devices, which is configured to transmit data to, or receive data from, another first storage device, among the plurality of first storage devices, that corresponds to the network connection information (see TOSS, section III and Jain, fig. 1, ¶ [0018] and [0051]).

Regarding claim 5, TOSS-Jain teaches further comprising: an Ethernet switch connecting the storage group to the server by performing switching on the storage group, wherein: the data plane is included in the storage group, and the Ethernet switch connects the data plane to the control plane (see TOSS, section III and Jain, fig. 1 and ¶ [0051]).

Regarding claim 6, TOSS-Jain teaches further comprising a second storage device, wherein: the data plane is included in the second storage device, and the second storage device connects the server and the storage group (see TOSS, section III and Jain, fig. 1 and ¶ [0051]).

Regarding claim 7, TOSS-Jain teaches wherein the storage group includes an Ethernet switch, which is connected to the data plane and is configured to perform switching on connections to the plurality of first storage devices (see TOSS, section III and Jain, fig. 1 and ¶ [0051]).

Regarding claim 8, TOSS-Jain teaches wherein the data plane is one of a plurality of data planes, which are configured to set independent connection environments based on the network connection information (see TOSS, Section III A. 1 and Jain, ¶ [0018]).

Regarding claim 9, TOSS-Jain teaches wherein, when one among the plurality of data planes is unable to operate, the server and the storage group are connected in accordance with another among the plurality of data planes (see TOSS, Section III, A and Jain, ¶ [0018]).

Regarding claim 10, TOSS discloses a data center (see TOSS, fig. 1 and Section III, A. V; Data center is disclosed), comprising: a first storage device including a control plane that is configured to set network connection information (see TOSS, fig. 1 and Section III A. 3; a meta data server together with the SDN controller sets network connection information); a plurality of storage groups, each including a plurality of second storage devices (see TOSS, fig. 1 and Section III A. 1;OSD pools comprising SSDs are disclosed); and a first data plane that is configured to adaptively set a network connection for each of the second storage devices by receiving the network connection information (see TOSS, fig. 1 and Section III A. 1; SDN switches in communication with metadata server and storages server receives the network connection information).
Although TOSS discloses the invention substantially as claimed, it does not explicitly disclose control plane to send a network connection information; first Ethernet storage device, second Ethernet storage device or third Ethernet storage device wherein the data plane includes a network flow table storing mapping information between data paths and output ports, and the data plane forwards data to an output port corresponding to a data path based on the network connection information, wherein each of the plurality of first storage devices transmits or receives data according to the set network connection.
Jain teaches control plane to send a network connection information; first Ethernet storage device, second Ethernet storage device or third wherein the data plane includes a network flow table storing mapping information between data paths and output ports, and the data plane forwards data to an output port corresponding to a data path based on the network connection information, wherein each of the plurality of first storage devices transmits or receives data according to the set network connection (see Jain, fig. 1,  ¶ [0018]-[0019], [0051] and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filling data of the invention to incorporate the teachings of Jain with that of TOSS in order to efficiently monitor, manage and route incoming data to the corresponding destinations.

Regarding claim 11, TOSS-Jain teaches wherein: the first data plane is included in one among the plurality of second storage devices, and the first data plane is configured to set network connections for others among the plurality of second storage devices (see TOSS, Section III A. 1 and Jain, ¶ [0018]).

Regarding claim 13, TOSS-Jain teaches further comprising a second data plane, wherein: the second data plane is included in the first storage device, and the first storage device is configured to set a network connection for the plurality of storage groups (see TOSS, fig. 1 and Section III A. 1 and Jain, ¶ [0018]).

Regarding claim 14, TOSS-Jain teaches further comprising a third storage device including a third data plane that connects the first and second data planes (see TOSS, fig. 1 and Section III A. 1 and Jain, fig. 1 and ¶ [0051]).

Regarding claim 15, TOSS-Jain teaches wherein at least one among the plurality of storage groups further includes an electronic device that includes an Ethernet interface and is connected via the Ethernet interface based on the network connection information (see TOSS, section III and Jain, fig. 1 and ¶ [0051]).

Regarding claim 16, TOSS-Jain teaches wherein the data center includes a plurality of the first data planes, each of the plurality of the first data planes being configured to set independent network connection environments based on the network connection information (see TOSS, fig. 1 and Section III A. 1 and Jain, ¶ [0019]; SDN switches in communication with metadata server and storages server receives the network connection information).

Regarding claim 17, TOSS-Jain teaches wherein, when one among the plurality of first data planes is unable to operate, the first Ethernet storage device and the plurality of storage groups are connected in accordance with another among the plurality of first data planes (see TOSS, fig. 1 and Section III A. 2 and Jain, fig. 1 and ¶ [0051]).

Regarding claim 18, TOSS discloses a data center (see TOSS, fig. 1 and Section III, A. V; Data center is disclosed), comprising: a first device including a control plane that is configured to set network connection information (see TOSS, fig. 1 and Section III A. 3; a meta data server together with the SDN controller sets network connection information); a second device including a data plane that is configured to selectively forward data in accordance with the network connection information received from the control plane (see TOSS, fig. 1 and Section III A. 1; SDN switches in communication with metadata server and storages server receives the network connection information); and a storage group including a plurality of storage devices configured to transmit or receive data in accordance with the forwarding of data by the second device (see TOSS, fig. 1 and Section III A. 1;OSD pools comprising SSDs that interact with SDN controller to transmit received data is taught).
Although TOSS discloses the invention substantially as claimed, it does not explicitly disclose control plane that sends network information wherein the first device and the second device are connected by Ethernet, wherein the data plane is configured to set connections between the first device and the plurality of storage devices based on the network connection information corresponding to each storage device of the plurality of storage devices, wherein the data plane includes a network flow table storing mapping information between data paths and output ports, and the data plane forwards data to an output port corresponding to a data path based on the network connection information, wherein each of the plurality of storage devices transmits or receives data according to the set network connection.
Jain teaches control plane that sends network information wherein the first device and the second device are connected by Ethernet, wherein the data plane is configured to set connections between the first device and the plurality of storage devices based on the network connection information corresponding to each storage device of the plurality of storage devices, wherein the data plane includes a network flow table storing mapping information between data paths and output ports, and the data plane forwards data to an output port corresponding to a data path based on the network connection information, wherein each of the plurality of storage devices transmits or receives data according to the set network connection (see Jain, fig. 1,  ¶ [0018]-[0019], [0051] and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filling data of the invention to incorporate the teachings of Jain with that of TOSS in order to efficiently monitor, manage and route incoming data to the corresponding destinations.

Regarding claim 19, TOSS-Jain teaches wherein the first device is a server or a storage device (see TOSS fig. 1, Object storages).

Regarding claim 20, TOSS-Jain teaches wherein: the second device is a first storage device among the plurality of storage devices, and the second device is configured to control the forwarding of data to a second storage device among the plurality of storage devices (see TOSS, fig. 1 and Section III A. 1 and Jain, fig. 1 and ¶ [0019]; SDN switches in communication with metadata server and storages server receives the network connection information).


Prior Art of Record
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132. The examiner can normally be reached Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444